         Case 3:20-cv-02747-LB Document 37 Filed 11/02/20 Page 1 of 2



 1   DAVID H. KRAMER State Bar No. 168452
     AMIT Q. GRESSEL State Bar No. 307663
 2   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 3
     650 Page Mill Road
 4   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 5   Facsimile: (650) 565-5100
     Email: dkramer@wsgr.com, agressel@wsgr.com
 6
     BRIAN M. WILLEN (admitted pro hac vice)
 7
     WILSON SONSINI GOODRICH & ROSATI
 8   Professional Corporation
     1301 Avenue of the Americas, 40th Floor
 9   New York, NY 10019-6022
     Telephone: (212) 999-5800
10   Facsimile: (212) 999-5899
11   Email: bwillen@wsgr.com

12   Attorneys for Defendant
     YouTube, LLC
13

14                               UNITED STATES DISTRICT COURT

15                             NORTHERN DISTRICT OF CALIFORNIA

16                                  SAN FRANCISCO DIVISION

17

18   RIPPLE LABS INC., ET AL.,                    )   CASE NO.: 3:20-cv-02747-LB
                                                  )
19                 Plaintiffs,                    )   DEFENDANT YOUTUBE’S
                                                  )   CORPORATE DISCLOSURE
20          v.                                    )   STATEMENT AND
                                                  )   CERTIFICATION OF
21   YOUTUBE, LLC,                                )
                                                  )   INTERESTED ENTITIES OR
                   Defendant.                     )   PERSONS
22
                                                  )
23                                                )
                                                  )
24                                                )
                                                  )
25                                                )

26
27

28

     YOUTUBE’S CORPORATE DISCLOSURE                                CASE NO. 3:20-CV-02747-LB
     STATEMENT AND CERTIFICATION OF
     INTERESTED ENTITIES OR PERSONS
         Case 3:20-cv-02747-LB Document 37 Filed 11/02/20 Page 2 of 2



 1          Pursuant to Federal Rule of Civil Procedure 7.1, YouTube, LLC discloses the following:

 2          1.      YouTube, LLC is a subsidiary of Google LLC.

 3          2.      Google LLC is a subsidiary of XXVI Holdings Inc., which is a subsidiary of

 4   Alphabet Inc., a publicly traded company; no publicly traded company holds more than 10% of

 5   Alphabet Inc.’s stock.

 6          Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,

 7   associations of persons, firms, partnerships, corporations (including parent corporations) or other

 8   entities (i) have a financial interest in the subject matter in controversy or in a party to the

 9   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be

10   substantially affected by the outcome of this proceeding:

11          1.      YouTube, LLC

12          2.      Google LLC

13          3.      XXVI Holdings Inc., Holding Company of Google LLC

14          4.      Alphabet Inc., Holding Company of XXVI Holdings Inc.

15

16   Dated: November 2, 2020                           WILSON SONSINI GOODRICH & ROSATI
                                                       Professional Corporation
17

18

19                                                     By:    /s/ Brian M. Willen
                                                              Brian M. Willen
20
                                                       Attorneys for Defendant
21                                                     YOUTUBE, LLC
22

23

24

25

26
27

28

     YOUTUBE’S CORPORATE DISCLOSURE                  -1-                        CASE NO. 3:20-CV-02747-LB
     STATEMENT AND CERTIFICATION OF
     INTERESTED ENTITIES OR PERSONS
